                              UNITED STATES OF AMERICA
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                               Case No: 5:20-CR-495-lD

UNITED STATES OF AMERICA

               vs.                                              ORDER

ROMAR LESHAWN BARTEE JR.

         IT IS HEREBY ORDERED that the following government exhibit(s) admitted into evidence
on July 14, 2021 be turned over to Officer Lee Harman to be retained in his/her custody until
th is case is completed, including any matters on appeal :

        Govt. Exhibit No :          Description:
        41                          Blue Clothing



Th is 14th day of July, 2021.



                                                         JA~ C. DEVER Ill
                                                         UNITED STATES DISTRICT JUDGE



Agent's Signature~ -            ;zf',;::;L___
